20-3258
     Wu v. Garland
                                                                                   BIA
                                                                              Wright, IJ
                                                                           A205 625 717
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of February, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            RAYMOND J. LOHIER, JR.,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   SHICHAI WU,
15            Petitioner,
16
17                   v.                                          20-3258
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Keith S. Barnett, Esq., New York,
25                                    NY.
26
27   FOR RESPONDENT:                  Brian Boynton, Acting Assistant
28                                    Attorney General; Anthony P.
29                                    Nicastro, Assistant Director;
 1                                    Jenny C. Lee, Trial Attorney,
 2                                    Office of Immigration Litigation,
 3                                    United States Department of
 4                                    Justice, Washington, DC.
 5
 6          UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10          Petitioner Shichai Wu, a native and citizen of                    the

11   People’s Republic of China, seeks review of an August 31,

12   2020 decision of the BIA, which affirmed a September 27, 2018

13   decision of an Immigration Judge (“IJ”) denying asylum and

14   withholding of removal.          In re Shichai Wu, No. A205 625 717

15   (B.I.A. Aug. 31, 2020), aff’g No. A205 625 717 (Immigr. Ct.

16   N.Y.C. Sept. 27, 2018).          We assume the parties’ familiarity

17   with the underlying facts and procedural history.

18          We have reviewed the IJ’s decision as modified by the

19   BIA.    See Xue Hong Yang v. U.S. Dep’t of Just., 426 F.3d 520,

20   522    (2d   Cir.    2005).     The   standards     of   review    are   well

21   established.        See 8 U.S.C. § 1252(b)(4)(B); Hongsheng Leng

22   v. Mukasey, 528 F.3d 135, 141 (2d Cir. 2008).

23          Because      the   BIA   did   not   reach    the    IJ’s    adverse

24   credibility determination, that finding is not before us.

25   See Xue Hong Yang, 426 F.3d at 522; see also Lin Zhong v.

                                           2
 1   U.S. Dep’t of Just., 480 F.3d 104, 122 (2d Cir. 2007) (“[W]e

 2   may consider only those issues that formed the basis for [the

 3   BIA’s] decision.”).      Wu does not challenge the agency’s

 4   determination    that,   assuming   credibility,   he   failed   to

 5   establish a well-founded fear of persecution on account of

 6   his religion.    See Yueqing Zhang v. Gonzales, 426 F.3d 540,

 7   541 n.1, 545 n.7 (2d Cir. 2005) (stating that petitioner

 8   abandons issues and claims not raised in his brief).         That

 9   finding was dispositive of asylum and withholding of removal

10   and thus Wu’s failure to challenge it is fatal to his petition

11   and we need not reach the agency’s alternative finding that

12   his asylum application was untimely.     See id.; see also Lecaj

13   v. Holder, 616 F.3d 111, 119–20 (2d Cir. 2010) (failure to

14   show fear of persecution required for asylum “necessarily”

15   precludes meeting higher burden for withholding of removal);

16   INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

17   courts and agencies are not required to make findings on

18   issues the decision of which is unnecessary to the results

19   they reach.”).




                                     3
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  4